NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                  __________

                                  No. 11-3342
                                  __________

                         UNITED STATES OF AMERICA

                                       v.

                   HECTOR ORLANDO CERNA-RIVAS,

                                           Appellant
                                  __________

                On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                    (D.C. Criminal No. 1-10-cr-00335-001)
                District Judge: The Honorable Sylvia H. Rambo

                 Submitted Under Third Circuit L.A.R. 34.1(a)
                               April 18, 2012

         BEFORE: SCIRICA, AMBRO, and NYGAARD, Circuit Judges


                             (Filed: April 26, 2012)

                                  __________

                           OPINION OF THE COURT
                                 __________

NYGAARD, Circuit Judge
       Hector Orlando Cerna-Rivas appeals his 46–month sentence for an immigration-

related crime. His attorney, Assistant Federal Public Defender Ronald A. Krauss, has

filed a motion to withdraw under Anders v. California, 386 U.S. 738 (1967). Cerna-

Rivas has not filed a pro se brief in support of his appeal.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We will grant the motion and

affirm the sentence.

                                              I.

       Because we write solely for the parties’ benefit, we will relate only the facts

essential to our disposition. Cerna-Rivas, a citizen of El Salvador, was removed from the

United States after committing an aggravated felony crime of violence. After originally

entering a plea of not guilty, he changed his plea to guilty to re-entering the United States

illegally following removal, in violation of 8 U.S.C. § 1326(a) and (b)(2). After a

thorough colloquy, the District Court accepted the change in plea, finding Cerna-Rivas

was fully competent and capable of entering an informed plea, and that his new plea of

guilty was a knowing and voluntary plea supported by an independent basis in fact

containing each of the essential elements of the offenses.

       The Probation Office prepared a Pre–Sentence Report (“PSR”), recommending a

total offense level of 21. Cerna-Rivas raised some initial objections to the guidelines

calculations, which were later withdrawn. The District Court adopted the PSR’s

recommendation that a total offense level of 21 should apply. Cerna-Rivas requested a

downward variance based on fast-track disparity and because the seriousness of his

                                              2
criminal history was overstated. The District Court denied the requested variance, placed

Cerna-Rivas’ total offense level at 21 and ultimately sentenced him to 46-months’

imprisonment.

       Cerna-Rivas filed a timely notice of appeal. We appointed counsel who thereafter

moved to withdraw, filing an Anders brief in support of his motion. Cerna-Rivas was

invited to file a pro se brief in support of his appeal, but he has not done so.

                                              II.

       Counsel may seek to withdraw from representation if, after a conscientious

examination of the District Court record, he or she is “persuaded that the appeal presents

no issue of even arguable merit . . . .” 3d Cir. L.A.R. 109.2(a) (2010); see also Anders,

386 U.S. at 744. Evaluation of an Anders motion requires a twofold inquiry: (1) whether

counsel has thoroughly examined the record for appealable issues and has explained in a

brief why any such issues are frivolous; and (2) whether an independent review of the

record presents any nonfrivolous issues. See United States v. Youla, 241 F.3d 296, 300

(3d Cir. 2001). If we determine that “the Anders brief initially appears adequate on its

face,” the second step of our inquiry is “guided . . . by the Anders brief itself.” Id. at 301

(quotation marks and citation omitted).

       We conclude that counsel’s Anders brief is adequate, and thus it will guide our

independent review of the record. Counsel identifies two potentially appealable issues:

(1) that the District Court violated Federal Rule of Criminal Procedure 11 during the plea

colloquy; and (2) that the District Court’s sentence was unreasonable. Our independent

review of the record confirms that these issues are wholly frivolous.

                                              3
       After reviewing the record, we are satisfied that, during the plea colloquy, the

District Court painstakingly reviewed, inter alia, the charges against Cerna-Rivas, his

understanding of them, the provisions in the plea agreement, and the rights he would

waive by pleading guilty. The District Court concluded that the plea was knowing and

voluntary. We conclude that the plea colloquy and the District Court's acceptance of the

plea complied with Rule 11 in all respects.

       Any challenge to the reasonableness of Cerna-Rivas’ sentence is similarly devoid

of arguable merit. With respect to the sentencing, the District Court accurately calculated

the guideline range, clearly indicated that the guideline range was advisory, analyzed the

factors under 18 U.S.C. § 3553, and otherwise satisfied the procedural requirements of

Federal Rule of Criminal Procedure 32. The District Court also properly considered the

factors specified in 18 U.S.C. § 3553(a), as well as the applicable statutory and

Guidelines provisions, before sentencing Cerna-Rivas to a term of imprisonment that is at

the low end of the Guidelines range.

                                              III.

       For the foregoing reasons, we will affirm the District Court's conviction and

sentence. We accept the defense counsel’s Anders brief, and counsel’s motion for leave

to withdraw will be granted.




                                               4